Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1(in part) 2, 11-12 drawn to method for determining at least one mutation or a polymorphism in a single molecule of a target sequence of a polynucleotide relative to a reference sequence of the polynucleotide wherein the cleavage factor is an endonuclease..
Group 2, claim(s) 1 (in part), 3 , drawn to method for determining at least one mutation or a polymorphism in a single molecule of a target sequence of a polynucleotide relative .
Group 3, claim(s) 1 (in part), 4-7, drawn to method for determining at least one mutation or a polymorphism in a single molecule of a target sequence of a polynucleotide relative to a reference sequence of the polynucleotide wherein the method is multiplexed by providing a plurality of pooled mismatched cleavage probes in step (b) to determine at least one mutation in a plurality of target sequences.
Group 4 claim(s) 1 (in part), 8, drawn to method for determining at least one mutation or a polymorphism in a single molecule of a target sequence of a polynucleotide relative to a reference sequence of the polynucleotide further comprising a polishing step to reduce the concentration of damaged nucleic acids in the test sample damage prior to the step of mixing the test sample with the mismatch cleavage probe.
Group 5, claim(s) 1 (in part), 9, drawn to method for determining at least one mutation or a polymorphism in a single molecule of a target sequence of a polynucleotide relative to a reference sequence of the polynucleotide further comprising a polishing step to reduce the concentration of damaged mismatch cleavage probes prior to the step of mixing the test sample with the mismatch cleavage probe.
Group 6, claim(s) 1 (in part), 10, drawn to method for determining at least one mutation or a polymorphism in a single molecule of a target sequence of a polynucleotide relative to a reference sequence of the polynucleotide further comprising a step to isolate the heteroduplexes by binding to an immobilized MutS protein prior to the step of contacting the heteroduplexes with a mismatch endonuclease.
7, claim(s) 1 (in part),  13 drawn to method for determining at least one mutation or a polymorphism in a single molecule of a target sequence of a polynucleotide relative to a reference sequence of the polynucleotide wherein the mismatch cleavage probe comprises at least one duplex stabilizer moiety at an end of the reference oligonucleotide..
Group 8, claim(s) 1 (in part), 14 drawn to method for determining at least one mutation or a polymorphism in a single molecule of a target sequence of a polynucleotide relative to a reference sequence of the polynucleotide wherein the step of determining the presence of the cleaved target sequence comprises passage of the cleaved mismatch cleavage probes through a nanopore to detect electronic signals.
Group 9, claim(s) 1 (in part), 15 drawn to method for determining at least one mutation or a polymorphism in a single molecule of a target sequence of a polynucleotide relative to a reference sequence of the polynucleotide further comprising one or more controls selected from the group consisting of positive controls, negative controls, and process controls..
Group 10, claim(s) 16(in part), 17-19, 21-23 drawn to mismatch cleavage probe for detecting a single molecule single-stranded target nucleic acid in a sample wherein the distinct and reproducibly detectable signals are electronic signals..
Group 11, claim(s) 16 (in part), 20 , drawn to mismatch cleavage probe for detecting a single molecule single-stranded target nucleic acid in a sample which further comprises a first hydrophobic capture element and a first leader sequence associated with the first target identifier and a second hydrophobic capture element and a second leader sequence associated with the second target identifier.
12, claim(s) 16 (in part), 24-25, drawn to mismatch cleavage probe for detecting a single molecule single-stranded target nucleic acid in a sample further comprising a duplex stabilizer associated with at least one end of the reference oligonucleotide.
Group 13, claim(s) 16 (in part), 26, drawn to mismatch cleavage probe for detecting a single molecule single-stranded target nucleic acid in a sample wherein the sequence of the reference oligonucleotide comprises the wild-type allele of a tumor biomarker..
Group 14, claim(s) 16 (in part), 27, drawn to mismatch cleavage probe for detecting a single molecule single-stranded target nucleic acid in a sample wherein the sequence of the reference oligonucleotide comprises a sequence from a pathogenic microorganism.
Group 15, claim(s) 28, drawn to circular mismatch cleavage probe for detecting a single molecule target nucleic acid in a sample.
Group 16, claim(s) 29 (in part), 30, drawn to method for amplifying a signal indicating at least one mutation or a polymorphism in a target sequence of a polynucleotide relative to a reference sequence of the polynucleotide wherein the mismatch cleavage stage comprises the steps of: (a) providing a test sample comprising a plurality of denatured polynucleotides; (b) providing a mismatch amplifier probe comprising a reference oligonucleotide, a first hybridization oligonucleotide, and first nickase recognition oligonucleotide, and a biotin moiety; (c) mixing the test sample with the mismatch amplifier probe under annealing conditions to form heteroduplexes between the mismatch amplifier probe and a target sequence; (d) contacting the heteroduplexes with an endonuclease capable of cleaving mismatched bases in the heteroduplex, wherein cleavage of the heteroduplex releases an amplifier probe comprising the first .
Group 17, claim(s) 29 (in part), 31, drawn to method for amplifying a signal indicating at least one mutation or a polymorphism in a target sequence of a polynucleotide relative to a reference sequence of the polynucleotide wherein the signal amplification stage comprises the steps of:  9International Application No.: PCT/US2018/045181 International Filing Date: August 3, 2018 (f) providing a pool of amplification code probes, wherein the amplification code probes comprise a second hybridization oligonucleotide, a second nickase recognition oligonucleotide, a target identifier, a hydrophobic capture element, a leader sequence, and a streptavidin moiety; (g) providing conditions to hybridize the amplification code probes of step (d) to the amplifier probe of claim 28 to form a double-stranded nucleic acid comprising a double-stranded nickase site; (h) contacting the double-stranded nickase site with a nickase endonuclease to cleave the second nickase recognition oligonucleotide and release a cleaved amplification code probe; (i) heating the sample to release the uncleaved amplifier probe; and (j) recycling the amplifier probe a plurality of times through steps G through I to provide a plurality of cleaved amplification code probes.
Group 18, claim(s) 32, drawn to mismatch amplifier probe for amplifying a signal indicating at least one mutation or a polymorphism in a target sequence of a polynucleotide relative to a reference sequence of the polynucleotide.
Group 19, claim(s) 33, drawn to amplification code probe for amplifying a signal indicating at least one mutation or a polymorphism in a target sequence of a polynucleotide relative to a reference sequence of the polynucleotide.


Group 20, claim(s) 34, drawn to circular amplification code probe for amplifying a signal indicating at least one mutation or a polymorphism in a target sequence of a polynucleotide relative to a reference sequence of the polynucleotide.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
If applicant elects group 3, applicant must elect a species of claim 5, 6, or 7.  
If applicant elects group 10, applicant must elect the number of codes from claim 22.  Applicant must further elect a code from claim 23.  
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups 1-15 and 16-20 lack unity of invention because the groups do not share the same or corresponding technical feature.
Groups 1-16  lack unity of invention because even though the inventions of these groups require the technical feature of mismatchprobe, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tang (Chem Commun (2016) volume 52, 13905).  Tang teaches a mismatch cleavage probe.  Thus the claims lack a special technical feature over the prior art and unity of invention.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634